Virgin, J.
When an appeal has been taken from the decision of county commissioners in laying out a highway, all objections to their jurisdiction or their otherwise invalid proceedings may be taken when the report of the committee is offered for acceptance in the Supreme Judicial Court. Small v. Pennell, 31 Maine, 267 ; Scarboro’ v. Co. Com. 41 Maine, 605 ; Goodwin v. Co. Com. 60 Maine, 328 ; Hodgdon v. Co. Com. 68 Maine, *543226 ; White v. Co. Com. 70 Maine, 317, 325. And if not then taken no writ of certiorari will be sustained to quash their proceedings. Monaghan v. Longfellow, 82 Maine, 419.

Exceptions overruled.

Peters, C. J., Walton, Libbey, Haskell and Whitehouse, JJ., concurred.